FILED
                                                                                                             Fcbrual'")' 19, 201 5

                                                                                                              T :"' CO t:RTOF
                                                                                                          WORKERS' CO:\JPE:"SATIO:"'
                                                                                                                    CI.AL\IS

                                                                                                                Time: 1:5 1 P:\1

                     COURT OF WORKERS' COMPENSATION CLAIMS
                       DIVISION OF WORKERS' COMPENSATION

EMPLOYEE: Emily Haynes                                        DOCKET #: 2014-05-0033

EMPLOYER: DCI Donor Services                                  STATE FILE#: 91485-2014

INSURANCE CARRIER: The Hartford                               DATE OF INJURY: November 4, 2014
Medical Management Center/Sentinel
Insurance Company Ltd.

                                   EXPEDITED HEARING ORDER

        THIS CAUSE came before the undersigned Workers' Compensation Judge upon the
Request for Expedited Hearing filed on January 15, 2015, by Employee, Emily Haynes, pursuant
to Tennessee Code Annotated section 50-6-239. Ms. Haynes requested an on-the-record ruling
pursuant to Rule 0800-02-21-.14(2) (a) of the Tennessee Comprehensive Rules and Regulations
to determine if Employer, DCI Donor Services ("DCI"), is obligated to provide temporary
disability and/or medical benefits. On January 28, 2014, the Court found, upon review of the
entirety of the claim file, the need for additional information. The Court ordered the parties to
appear at a telephonic Expedited Hearing on February 12, 2015. Ms. Haynes represented herself.
T. Tamara Gauldin represented DCI and Carrier ("Hartford"). After reviewing Employee's
Request for Expedited Hearing and the evidence presented at the Expedited Hearing, and
considering the applicable law, the undersigned enters the following order denying Employee's
request for medical benefits. 1

                                                 ANALYSIS

                                                      Issue

    Whether Ms. Haynes sustained an injury that arose primarily out of her employment.




   1 At the hearing, the Court observed that Ms. Haynes checked a box on a form to indicate that she seeks
   temporary disability benefits. The Court explained that she is ineligible for such benefits because the Workers'
   Compensation Law states that that no compensation is allowed for the first seven (7) days of disability resulting
   from the injury, excluding the day of the injury. Tenn. Code Ann. § 50-6-205(a) (2014). Ms. Haynes agreed
   she missed two days of work and withdrew her claim for TTD benefits.



                                                        1
                                             Evidence Submitted

         The Court admitted into evidence the following items:

         Exhibit 1:   Records from Concentra Medical Centers, November 5-20, 2014
         Exhibit 2:   Employee's recorded statement
         Exhibit 3:   First Report of Injury
         Exhibit 4:   Wage statement
         Exhibit 5:   Form C-42, Choice ofPhysician
         Exhibit 6:   Form C-23, Notice of Denial.

         The Court designated the following as the technical record:

             •   Petition for Benefit Determination
             •   Dispute Certification Notice
             •   Request for Expedited Hearing.

        The Court did not consider attachments to the above filings unless admitted into evidence
during the Expedited Hearing. The Court considered factual statements in the above filings or
any attachments thereto as allegations unless established by the evidence.

                                            History of Claim

         Ms. Haynes is a thirty-one (31) year-old resident of Cannon County, Tennessee. She
works for DCI as a senior processing coordinator. She testified that on November 4, 2014, near
the lunch hour, she was completing paperwork at her desk and then "stood up, turned left-to my
left, to go to the copier I believe, and my left kneecap popped out from the socket - dislocated."
She cried out for help before manipulating the kneecap back into place herself.

        The parties agreed that on November 5, 2014, DCI told Ms. Haynes to go to Concentra. 2
Ms. Haynes sought treatment that same day (See generally, Exhibit 1). Terrie Wheeler, PA,
diagnosed "pain in joint involving lower leg," and, "sprain of unspecified site of knee and leg."
She placed Ms. Haynes on restricted duty and ordered physical therapy and an MRI. On
November 12, 2014, Dr. Jamira Duffy also ordered physical therapy. Dr. Duffy noted, in
relevant part, "She reports 2 prior right kneecap dislocations. One was in 1998 and was
associated with an ACL tear but did not require surgery. The second time occurred at work with
the same employer in 2012. She had an MRI done at that time which was negative." Ms.
Haynes testified that she subsequently completed four or five sessions of physical therapy but
she did not introduce the records as evidence. Hartford refused to approve the MRI. Ms. Haynes



2 Tennessee Code Annotated section 50-6-204(a)(3)(A) (2014) provides that in any case where an employee has
suffered an injury and expressed a need for medical care the employer shall designate a group of three (3) or more
independent reputable physicians from which the injured employee shall select one to be the treating physician.
DCI did not follow this procedure. DCI's noncompliance is not determinative of the outcome in this case, but the
Court nonetheless advises DCI prospectively to adhere to the law's requirement should any other employee allege a
workplace injury.

                                                         2
gave a recorded statement to Hartford on November 21, 2014 (Exhibit 2). Hartford denied Ms.
Haynes' claim on December 3, 2014 (Exhibit 6).

        Ms. Haynes testified that after the denial, she sought additional treatment from her
private-pay orthopedic physician, whose treatment records she did not introduce as evidence.
Ms. Haynes testified, without objection, that her physician performed an MRI and ruled out an
ACL tear, but opined the need for surgery. Her physician lifted PA Wheeler's restrictions and
she returned to regular duty.

         On cross-examination, Ms. Haynes confirmed that she suffered two previous left-knee
dislocations: in 2013, while standing up from her desk at work, and in 1998. In the 1998
incident, she suffered an ACL tear, which did not require surgery. With regard to the incident
itself, Ms. Haynes admitted not holding or lifting anything when she got up from her desk. She
further agreed that, given her two prior left-knee dislocations, no doctor diagnosed the November
4, 2014, incident as the primary cause of her knee popping out of place.

                                   Ms. Haynes' Contentions

       Ms. Haynes contends she suffered a compensable workplace injury and is entitled to
additional medical benefits.

                                      DCI's Contentions

        DCI asserts that Ms. Haynes suffered an idiopathic injury. Ms. Haynes merely stood and
turned. Her injury is personal to her because she previously suffered two dislocations. Further,
there is no medical proof that the injury is work-related. Because Ms. Haynes' injury is
idiopathic in nature, she did not sustain an injury arising primarily out of her employment. DCI
also argues that no additional medical treatment is necessary because Ms. Haynes' private-pay
physician released her to regular duty.

                          Findings of Fact and Conclusions of Law

                                     Standard Applied

        When determining whether to award benefits, the Judge must decide whether the moving
party is likely to succeed on the merits at trial given the information available. See generally,
McCall v. Nat'! Health Care Corp., 100 S.W.3d 209, 214 (Tenn. 2003) and Tenn. Code Ann. §
50-6-239(d)(1)(2014). In a workers' compensation action, pursuant to Tennessee Code
Annotated section 50-6-239(c)(6), the employee shall bear the burden of proving each and every
element of the claim by a preponderance of the evidence. The employee must show the injury
arose primarily out of and in the course and scope of employment. Tenn. Code Ann. § 50-6-
102(13)(2014).

                                     Factual Findings

       The Court finds that, on November 4, 2014, Ms. Haynes sustained an injury to her left
kneecap at work when she stood up from a desk and turned to her left. She stood up to go to the

                                               3
copier. She was not lifting or carrying anything at the time. On November 5, 2014, DCI
directed Ms. Haynes to Concentra. Ms. Haynes suffered a left-knee strain, requiring physical
therapy and follow-up care. The Concentra medical records do not state whether the injury is
work-related.

                                  Application ofLaw to Facts

      Justice Wade authored two opinions that explain causation as it relates to idiopathic
mJunes.

       First, in Wilhelm v. Krogers, he reiterated:

                       It is well-established that an injury must both "arise out of'
               as well as be "in the course" of employment in order to be
               compensable under the workers' compensation statute. The phrase
               "in the course of' refers to time, place and circumstances, and
               "arising out of' refers to cause or origin. An injury by accident to
               an employee is "in the course of' employment if it occurred while
               he was performing a duty he was employed to do; and it is an
               injury "arising out of' employment if caused by a hazard incident
               to such employment. An accidental injury arises out of one's
               employment when there is apparent to the rational mind, upon a
               consideration of all the circumstances, a causal connection
               between the conditions under which the work is required to be
               performed and the resulting injury.... The mere presence of an
               employee at the place of injury because ofhis employment will not
               alone result in the injury being considered as arising out of the
               employment.

Wilhelm v. Krogers, 235 S.W.3d 122, 127 (Tenn. 2007) (citations omitted).

        In this case, Ms. Haynes was clearly in "the course of her employment" when the injury
occurred. The important question for purposes of compensability is whether the injury arose
primarily out of the employment or was idiopathic in nature. In workers' compensation cases,
benefits have generally not been allowed where the cause of an injury has been found to be due
to "some diseases or other idiopathic condition personal to the employee, absent some special
hazard of the employment." Wilhelm, 235 S.W.3d at 128.

        In a subsequent Panel opinion discussing idiopathic injuries, Justice Wade wrote that
examples of injuries deemed idiopathic by the Supreme Court have included an unexplained
seizure or fainting episode and a knee "giving way" resulting in a fall. Veler v. Wackenhut, 2011
Tenn. LEXIS 78, 2011 WL 336465, at 3 (Tenn. Workers' Comp. Panel Jan. 28, 2011) (citations
omitted).

       Further, in Wilhelm, Justice Wade wrote that in McCain v. Allied-Bendix. Inc., 1994 WL
901486 (Tenn. Workers' Comp. Panel Apr. 5, 1994), the employee's knee "went out" at work
while he was walking after the completion of his daily duties. Wilhelm, 235 S.W. at 128. The
                                                 4
employee had injured his knee some six years earlier and his physician testified that the pre-
existing condition predisposed him to a tom meniscus injury. !d. The Panel held that the
employee's fall at work was caused by an idiopathic condition and that there was no condition of
the employment that presented a peculiar or additional hazard to the employee. !d. Using
similar reasoning, the Veler Panel observed, when finding the injury compensable, that the
employee's "duties included gaining access to forms to be filled out, and his work required him
to reach above his head to retrieve those forms," and, "there was no evidence of a prior infirmity
that might create a risk of a serious knee injury that was personal to the employee." Veler, 2011
Tenn. LEXIS 78 at 4-5.

        In this case, Ms. Haynes credibly testified that, immediately prior to her knee dislocation,
while completing paperwork at her desk, she stood up to go to the copier and nothing was in her
hands at the time. When describing the incident, she failed to identify a peculiar or additional
hazard related to her employment. This incident could have happened when Ms. Haynes stood
up from a chair in settings other than work. Her mere presence at work is insufficient to classify
the injury as work-related. Employer's assertion that the two prior dislocations indicate this type
of injury is personal to Ms. Haynes is persuasive. Arguably, like the claimant in Veler, Ms.
Haynes' duties might include accessing forms to be filled out or to reach above her head to
retrieve forms. However, her testimony failed to specify her job duties. And, unlike the Veler
employee, there is substantial evidence that Ms. Haynes suffered a prior infirmity, as recently as
2013, which might create a risk of knee injury that is personal to her. Moreover, as DCI's
Counsel pointed out, no medical evidence states that Ms. Haynes' injury is work-related.

        Therefore, Employee failed to meet her burden of establishing that her injury arose
primarily out of her employment. The Court finds Employee's injury is idiopathic in nature and,
as such, she is not entitled to workers' compensation benefits.

 IT IS, THEREFORE, ORDERED as follows:

   1. Employee's claim against DCI or its workers' compensation carrier for the requested
      temporary disability benefits is denied, at this time, on the grounds of compensability.

   2. This matter is set for Initial Hearing on March 17, 2015, at 10:30 a.m.

       ENTERED this the 19th day of February, 2015.



                                                      Chief Judge Kennet
                                                      Tennessee Court of Workers'
                                                      Compensation Claims




                                                 5
Initial Hearing:

       An Initial Hearing has been set with Chief Judge Kenneth M. Switzer, Court of
Workers Compensation. You must dial in at 615-532-9552 or 866-943-0025 toll free to
participate in your scheduled conference.
        Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further participation. All
conferences are set using Central Time (CT).

Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order to
appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of Appeal,
you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal".

   2. File the completed form with the Court Clerk within seven (7) business days of the date
      the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The parties, having the responsibility of ensuring a complete record on appeal, may
      request from the Court Clerk the audio recording of the hearing for the purpose of having
      a transcript prepared by a licensed court reporter and filing it with the Court Clerk within
      ten (10) calendar days of the filing of the Expedited Hearing Notice of
      Appeal. Alternatively, the parties may file a statement of the evidence within ten (1 0)
      calendar days of the filing of the Expedited Hearing Notice of Appeal. The Judge must
      approve the statement of the evidence before the Clerk of the Court of Workers'
      Compensation Claims shall submit the record to the Clerk of the Appeals Board.

   5. If the appellant elects to file a position statement in support of the interlocutory appeal,
      the appealing party shall file such position statement with the Court Clerk within three (3)
      business days of the filing of the Expedited Hearing Notice of Appeal, specifying the
      issues presented for review and including any argument in support thereof. If the
      appellee elects to file a response in opposition to the interlocutory appeal, appellee shall
      do so within three (3) business days ofthe filing of the appellant's position statement.




                                                6
                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the Expedited Hearing Order was sent to
 the following recipients by the following methods of service on this the 19th day of February,
 2015.


Name                  Certified   First   Via    Fax       Via     Email Address
                      Mail        Class   Fax    Number    Email
                                  Mail
Emily Haynes,                                              X       EHaynes@dcids.org
Employee
T. Tamara Gauldin,                                         X       Tamara.gauldin@thehartford.com
Employer's attorney




                                                               u , Clerk of Court
                                                                rkers' Compensation Claims




                                                7